Citation Nr: 0812793	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  01-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right paracentral 
herniated disc.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right paracentral herniated disc.  
The Board remanded this claim for further development in July 
2003.  

In an April 2004 decision, the Board denied the veteran's 
claim for service connection for a right paracentral 
herniated disc.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  An April 2007 decision of the Court vacated the 
decision denying the claim and remanded the claim for 
readjudication in accordance with its decision.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record 
reflects that the veteran has been diagnosed with a right 
paracentral herniated disc at T11-T12, but it remains unclear 
whether the diagnosed right paracentral herniated disc is 
related to her period of active service.  

On VA examination in December 2000, the examiner diagnosed 
the veteran with a small herniated disc and degenerative disc 
disease at T11-T12.  He did not review her medical records 
and reported that it was impossible to say with any certainty 
that her trauma did or did not play a role in the 
degenerative disc disease of the cervical spine or lumbar 
spine.  He opined that the trauma that the veteran described 
as happening in service could have played a role and may have 
been an aggravating factor.  On VA examination in September 
2002, the examiner reviewed the veteran's complete claims 
file and found that her paracentral disc herniation was above 
the level of a complaint as documented in the records.  He 
concluded that he could not say that there was a reasonable 
degree of medical certainty that the paracentral disc 
herniation was related to the in-service injury.  The veteran 
has been currently diagnosed with a right paracentral 
herniated disc at T11-T12.  Neither examiner at the VA 
examinations, however, specifically opined whether her 
current right paracentral herniated disc is at least as 
likely as not related to her documented in-service injury 
where she slipped and fell.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for her disability, it is necessary to have a medical opinion 
discussing the relationship between her disability and 
service based upon a thorough review of the record.  

Because a VA examiner has not specifically opined as to 
whether or not the veteran's right paracentral herniated disc 
is related to her period of active service, the Board finds 
that an examination and opinion addressing the etiology of 
this disorder is necessary in order to fairly decide the 
merits of the veteran's claim.
    
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between her 
diagnosed right paracentral herniated 
disc and her period of active service.  
The examiner should provide an opinion 
and specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
current right paracentral herniated 
disc disability is etiologically 
related to any incident of active 
service, including the documented fall 
injury, or related to any complaints or 
treatment for thoracic spine pain 
during service.  If necessary, the 
examiner should attempt to reconcile 
the opinion with the medical opinions 
of record.  The rationale for all 
opinions expressed must be provided.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

2.  Then, readjudicate the claim for 
service connection for a right 
paracentral herniated disc.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

